Exhibit 10.4

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into between Suffolk
County National Bank, a New York corporation, (the “Company”) and J. Gordon
Huszagh (the “Employee”), (collectively, the “Parties” or individually, a
“Party”) dated as of the 30th day of December, 2011.

For good and valuable consideration, to resolve all matters relating to the
Employee’s termination of employment and his ceasing to provide services as a
director of the Company and any of its affiliated companies and intending to be
legally bound, the Company and the Employee agree as follows:

 

1. Cessation of Services. This Agreement shall serve as the agreement between
the Employee and the Company for the Employee to cease, effective December 30,
2011 (the “Separation Date”), providing services as an officer and director of
the Company and as an officer and/or director of any of its affiliated
companies. The Employee hereby agrees to execute any and all additional
documentation to effectuate such actions upon request by the Company or any of
its affiliated companies, but he shall be treated for all purposes as having so
ceased to provide services upon termination of his employment, regardless of
when or whether he executes any such documentation.

 

2. Benefits.

(a) Accrued Benefits. Within 30 days following the Separation Date, the Company
shall pay to the Employee any accrued and unpaid base salary through the
Separation Date and accrued and unused vacation pay as of such date. In
addition, the Company shall reimburse the Employee any unreimbursed business
expenses incurred prior to the Separation Date in accordance with the Company’s
standard policies.

(b) Severance Benefits. Subject to the occurrence of the Effective Date (as
defined below) and the Employee’s ongoing compliance with all of the terms and
conditions of this Agreement, the Employee shall be entitled to $190,102.00
(less applicable withholdings) pursuant to the terms of the Company’s Severance
Policy payable in a lump sum within ten business days following the Effective
Date.

(c) Outstanding Stock Options. All outstanding stock options held by the
Employee as of the Separation Date, as set forth on Exhibit A hereto, shall
remain outstanding until the earlier of the date that is three months following
the Separation Date and the original expiration date of each such stock option.
The Employee acknowledges that he has no rights with respect to any equity or
equity-based awards other than the stock options listed on Exhibit A.

(d) Full Settlement. The payments and benefits provided under this Section 2
shall be in full satisfaction of the Company’s obligations to the Employee upon
his termination of employment, and, subject to the aforesaid, the Employee shall
not be entitled to any other payments or benefits (or other damages in respect
of a termination or claim for breach of this Agreement) beyond those specified
in this Section 2 and except for any benefits that are accrued and vested as of
the Separation Date under the Company’s tax-qualified savings plan and
non-qualified deferred compensation plan.



--------------------------------------------------------------------------------

3. Release of Claims by the Employee. (a) In exchange for the severance benefits
contained in this Agreement which the Employee acknowledges he is not otherwise
entitled to, the Employee for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, the “Employee
Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company and its subsidiaries, affiliates, divisions,
successors, assigns, trustees, officers, directors, partners, agents,
representatives, and former and current employees, including without limitation
all persons or entities acting by, through, under or in concert with any of them
(collectively, the “Company Releasees”), and each of them from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law, regulation or ordinance, and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, or any other
unlawful criterion or circumstance (including, without limitation, under the
Equal Pay Act, Section 1981 through 1988 of Title 42 of the United States Code,
the Immigration Reform and Control Act, the Sarbanes-Oxley Act of 2002, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Fair Credit Reporting Act, the Uniform Services
Employment and Reemployment Rights Act, the Employee Retirement Income Security
Act, the Family Medical Leave Act, the New York State Human Rights Act, the New
York State Executive Law (including its Human Rights Law), the New York State
Labor Law, the New York wage and wage-hour laws, the New York City
Administrative Code (including its Human Rights Law) or the New York City Human
Rights Act), which Employee Releasors had, now have, or may have or claim to
have in the future against each or any of the Company Releasees from the
beginning of the Employee’s relationship with the Company until the date of the
execution of this Agreement relating to the Employee’s employment with the
Company and its subsidiaries and affiliates. All claims released by the Employee
Releasors pursuant to this Agreement shall collectively be referred to herein as
the “Released Employee Claims.” Notwithstanding the foregoing, in no event shall
the Released Employee Claims include any claims involving workers’ compensation,
unemployment compensation, accrued benefits under an employee benefit plan
maintained by the Company or other statutory claims to the extent such statutory
claims cannot be waived or released, or any claims for indemnification.

(b) Age Discrimination in Employment Act Waiver. In addition to the release set
forth above in Section 3(a), the Employee hereby voluntarily and knowingly
waives all rights or claims arising under the Age Discrimination in Employment
Act of 1967 against each or any of the Company Releasees or otherwise relating
to the Employee’s employment with the Company and its subsidiaries and
affiliates. Such waiver does not waive rights or claims which may arise after
the date of execution of this Agreement.



--------------------------------------------------------------------------------

Confidential Information; Nondisparagement.

(a) The Employee agrees that he will not, directly or indirectly, at any time
disclose to any third party or entity any trade secrets or other proprietary or
confidential information pertaining to the Company or any of its affiliates or
use such secrets or information without the prior written consent of the
Company. The Employee further agrees that he will not disclose any information
regarding the underlying facts leading up to or the existence or substance of
this Agreement, except to the Employee’s spouse, tax advisor, and/or an attorney
with whom the Employee chooses to consult regarding the Employee’s consideration
of this Agreement provided that the Employee’s spouse, tax advisor and/or
attorney agree that they will not disclose any such information and the Employee
shall be responsible for any breach of this sentence by such persons.

(b) The Employee shall not make any comments or statements to the press,
employees of the Company or its affiliates, any individual or entity with whom
the Company has a business relationship or any other person or entity if such
comment or statement could reasonably be expected to adversely affect the
conduct of the business of the Company or any affiliate of the Company in any
manner whatsoever, or any of their respective plans or prospects or the business
reputation of the Company or any affiliate of the Company. Nothing in this
Agreement is intended to limit or interfere with the Employee providing truthful
and complete information to judicial, administrative, governmental, law
enforcement or regulatory authorities as may be required by law or subpoena.

 

4. Cooperation. The Employee agrees to cooperate with the Company at such
reasonable times and places as are mutually convenient for the Parties and as
the Company may request in connection with any and all existing or future
litigation, charges or investigations brought by or against the Company or any
of its past or present affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which the Company deems
the Employee’s cooperation helpful or necessary. For the purposes of this
Section 5, “cooperate” shall mean the Employee shall, make himself reasonably
available to the Company or its counsel for interviews, depositions and
testimony, as reasonably requested by the Company or its counsel, and shall
fully execute truthful statements, declarations or affidavits pertaining to such
matters at the request of the Company or its counsel.

 

5. Governing Law; Captions. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

6. Acknowledgment. The Parties hereto have read this Agreement, understand it
and voluntarily accept its terms. The Employee acknowledges that: (i) this
entire Agreement is written in a manner calculated to be understood by him;
(ii) he has been advised by the Company to seek the advice of legal counsel
before entering into this Agreement; (iii) he has been provided with a period of
twenty-one (21) days in which to consider entering into this Agreement; and
(iv) to the extent he executes this Agreement before the expiration of the
twenty-one-day period, he does so knowingly and voluntarily and only after
consulting his attorney.



--------------------------------------------------------------------------------

7. Revocation; Effective Date. The Employee may revoke this Agreement in writing
within seven (7) days of signing it by sending written notice of revocation to
Douglas Ian Shaw, Senior Vice President and Corporate Secretary of the Company.
Except with respect to Section 1 of this Agreement, which shall be effective on
the Separation Date, this Agreement will not take effect until the date
following the expiration of such seven (7) day period without the Employee
having revoked this Agreement (such date, the “Effective Date”), and if the
Employee revokes this Agreement, its provisions (other than Section 1) shall be
null and void and of no further force or effect.

 

8. Joint Participation in Preparation of this Agreement. The Parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each Party had the opportunity to obtain the advice of legal counsel and to
review, comment upon and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against either Party or in favor of any
Party. This Agreement shall be construed as if the Parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
either Party and in favor of the other.

 

9. Taxes. Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement, or any other benefits
received pursuant hereto, any Federal, state and/or local taxes as shall be
required to be withheld under any applicable law or regulation.

 

10. Entire Agreement. This Agreement supersedes all prior and contemporaneous
relationships, agreements, understandings, negotiations and discussions, whether
oral or written, of the Parties with respect to the subject matter hereof, to
the extent they conflict herewith. No amendment, supplement, modification or
waiver of this Agreement shall be implied or be binding unless in writing and
signed by both Parties as identified as an amendment, supplement, modification
or waiver hereof. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver, unless
otherwise therein provided.

 

11. Counterparts. This Agreement may be executed by the Parties hereto in
counterparts, which taken together shall be deemed one original.

[REMAINDER OF AGREEMENT INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

DELIVERED TO THE EMPLOYEE for his consideration on the date first set forth
above.

 

SUFFOLK COUNTY NATIONAL BANK

 

By: Title:

I, J. GORDON HUSZAGH, HAVING READ THE FOREGOING RELEASE AND SETTLEMENT
AGREEMENT, UNDERSTANDING ITS CONTENTS AND HAVING HAD AN OPPORTUNITY TO CONSULT
WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS
AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND WAIVING AND RELEASING MY
CLAIMS AS PROVIDED HEREIN, ON DECEMBER 30, 2011.

 

 

J. Gordon Huszagh



--------------------------------------------------------------------------------

EXHIBIT A

 

Number of Options

   Exercise Price  

2,500

   $ 31.83   

2,500

   $ 34.39   

5,000

   $ 31.25   

5,000

   $ 34.95   

5,000

   $ 32.90   

3,000

   $ 31.18   

3,000

   $ 28.30   